UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2013 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2013 Semiannual Report to Shareholders DWS Communications Fund Contents 4 Letter to Shareholders 5 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 31 Information About Your Fund's Expenses 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary June 30, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge 9.89% 15.50% 5.72% 6.14% Adjusted for the Maximum Sales Charge (max 5.75% load) 3.58% 8.86% 4.48% 5.51% MSCI World Index† 8.43% 18.58% 2.70% 7.25% MSCI World Telecom Services Index†† 10.01% 11.25% 3.75% 6.80% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge 9.52% 14.64% 5.03% 5.40% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 5.52% 11.64% 4.87% 5.40% MSCI World Index† 8.43% 18.58% 2.70% 7.25% MSCI World Telecom Services Index†† 10.01% 11.25% 3.75% 6.80% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/13 Unadjusted for Sales Charge 9.56% 14.70% 4.93% 5.35% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 8.56% 14.70% 4.93% 5.35% MSCI World Index† 8.43% 18.58% 2.70% 7.25% MSCI World Telecom Services Index†† 10.01% 11.25% 3.75% 6.80% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/13 No Sales Charges 10.06% 15.87% 5.97% 6.41% MSCI World Index† 8.43% 18.58% 2.70% 7.25% MSCI World Telecom Services Index†† 10.01% 11.25% 3.75% 6.80% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 1.72%, 2.75%, 2.57% and 1.40% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Institutional Class Net Asset Value 6/30/13 $ 12/31/12 $ Portfolio Management Team Walter Holick, Director Lead Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management in 1990 as fund manager for global equities: technology, telecommunication services and media. • Head of Technology Sector Team and Senior Fund Manager for Global Equities in the Telecommunications, Media and Technology Sectors: Frankfurt. • Master of Social Science in Money, Banking and Finance, University of Birmingham, UK; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. Frederic L. Fayolle, CFA, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management and the Technology team in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. • Senior Equity Portfolio Manager for the Technology Team: Frankfurt. • MS in Engineering from University of Michigan; MS in Engineering from Ecole Centrale Paris; MBA with finance concentration from University of Michigan Business School. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2013 (61.8% of Net Assets) 1. Verizon Communications, Inc. An integrated telecommunications company 13.5% 2. AT&T, Inc. An integrated telecommunications company 11.6% 3. Vodafone Group PLC Provides a range of mobile telecommunications services 9.6% 4. Comcast Corp. Developer, manager and operator of hybrid fiber-coaxial broadband cable communications networks 6.2% 5. CenturyLink, Inc. Provider of fixed-line communication services and reseller of wireless telephone services 4.0% 6. Telefonica SA An integrated telecommunications company based in Spain 3.5% 7. Deutsche Telekom AG An integrated telecommunications company based in Germany 3.5% 8. Time Warner Cable, Inc. Provider of cable television and of communication services 3.4% 9. Liberty Global PLC Owns interests in broadband distribution 3.3% 10. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure 3.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 37 for contact information. Investment Portfolio as of June 30, 2013 (Unaudited) Shares Value ($) Common Stocks 86.5% Communications Equipment 3.5% Cisco Systems, Inc. QUALCOMM, Inc. Telefonaktiebolaget LM Ericsson "B" Computers & Peripherals 0.6% Apple, Inc. Media 14.5% Comcast Corp. "A" Kabel Deutschland Holding AG Liberty Global PLC "A"* Time Warner Cable, Inc. National Carriers 45.1% AT&T, Inc. BCE, Inc. BT Group PLC CenturyLink, Inc. (a) Deutsche Telekom AG (Registered) Singapore Telecommunications Ltd. Swisscom AG (Registered) TDC AS Telecom Italia SpA (RSP) Telefonica SA* Telenor ASA Verizon Communications, Inc. Semiconductors 1.3% ARM Holdings PLC Wireless Services 21.5% America Movil SAB de CV "L" (ADR) Crown Castle International Corp.* Gogo, Inc.* Millicom International Cellular SA (SDR) SBA Communications Corp. "A"* SOFTBANK Corp. Sprint Nextel Corp.* (a) T-Mobile U.S., Inc.* Vodafone Group PLC Total Common Stocks (Cost $108,156,317) Securities Lending Collateral 5.2% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $7,027,643) Cash Equivalents 11.7% Central Cash Management Fund, 0.07% (b) (Cost $15,648,499) % of Net Assets Value ($) Total Investment Portfolio (Cost $130,832,459)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $130,832,459. At June 30, 2013, net unrealized appreciation for all securities based on tax cost was $8,119,245. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,200,713 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,081,468. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at June 30, 2013 amounted to $6,878,458, which is 5.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At June 30, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) NASDAQ 100 E-Mini Index USD 9/20/2013 40 ) S&P 500 E-Mini Index USD 9/20/2013 80 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ $
